DETAILED ACTION
An after-final amendment, amending claim 1, was filed under the AFCP 2.0 on 3/15/21.  This amendment has not been entered at this time because it presents new issues for further search and consideration which could not fully be considered within the limited time provided under the AFCP 2.0.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the cited art fails to teach the newly added limitation.  This is not persuasive.  This amendment has not been entered.
Applicant argues that Park does not teach coating an uncoated component because a negative limitation must be explicitly or inherently disclosed.  This is not persuasive.  There is no requirement in the MPEP that a negative limitation in the prior art must be explicitly or implicitly disclosed.  With respect to prior art disclosures, the correct standard is what the prior art would have suggested, either explicitly or impliedly, to a person of ordinary skill in the art.  In this case, Park teaches that the coating is applied to the clean surface of the component (¶ 0029) and does not teach any precoating step.  This disclosure would have suggested to one of ordinary skill in the art that the component was uncoated.
Applicant also argues that the Office Action alleges that it would have been obvious to modify the process of Park without a fact finding or motivation to modify Park.  This is not persuasive.  As explained in the previous actions, Park teaches that the process can be used to coat any desired portion of the gas turbine.  Thus, in Park, the how much and which area of the gas turbine which is coated is a result effective variable.  A person of ordinary skill in the art would have understood from this disclosure that any portion of the component could be coated in the Park method depending on what portions or how much of the component was desired to have a coating.  Additionally, a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton, and would have readily understood the benefits and drawbacks of coating more or less of the component than desired.  MPEP § 2143.01.  
Applicant also argues that the Office Action has not provided an analysis of how MPEP § 2144 applies to Park and that the MPEP requires an analysis of the case law.  This is not persuasive.  Park explains that how much and which portions of the gas turbine are coated is a variable which can be adjusted depending on which portions of the component need to be coated, making this a result effective variable.  Said another way, a person of ordinary skill would have understood that the coating could have been applied to whichever portions of the component a coating was desired upon.  The rejection has not applied § 2144.05(II)(A) as a per se rule, but has shown how Park establishes that the coating area is result effective, thereby explaining the rationale and applying it to the facts at hand. 
Applicant also argues that MPEP § 2144.05(II)(A) is inapplicable in cases where the claimed variable is critical and that ¶ 0020 of the specification shows that the claimed coating area is critical with regard to dimensional accuracy.  This is not persuasive.  While applicants can rebut a prima facie case of obviousness by showing the criticality of the range, in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See MPEP § 2144.05(III)(A).  In this case, a person of ordinary skill in the art would have expected that leaving mounting areas uncoated allows for better dimensional accuracy when mounting components together.  See, e.g. US 6,924,038 at 1:8-18.
Applicant further argues that ¶ 0024 provides that the claimed invention has these unexpected results in the form of an aerodynamic advantages.  This is not persuasive.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP § 716.02(d).  In this case, ¶ 0024 discusses that this aerodynamic advantage is associated with the lateral surfaces each remaining uncoated.  This limitation is not required by the current claims and this evidence of unexpected results is therefore not commensurate in scope with the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712